DETAILED ACTION
Status of Claims
Claims 1, 9, and 17 have been amended in the response received 1/22/2021.
Claims 3 and 11 have been canceled in the response received 1/22/2021.
Claims 21 and 22 are new in the response received 1/22/2021.
Accordingly, claims 1, 2, 4-10, and 12-22 are pending.
Claims 1, 2, 4-10, and 12-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-10, and 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the system, as claimed in claim 9, is directed to a machine. Furthermore, the computer readable storage media, as claimed in claim 17, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of providing loan information. Specifically, representative claim 1 recites the abstract idea of: 
receiving a model that is trained to identify physical objects from images;
receiving at least one image of a physical object; 
providing the at least one image to the model and receiving, as output from the model, an identification of the physical object, wherein the model is configured to provide an identification of the physical object based on one or more input images; 
providing the identification of the physical object;
receiving context data that describes the physical object, the context data determined based on the identification of the physical object, the context data including loan data that describes terms of a loan to facilitate purchase of the physical object; and 
presenting the context data including the loan data.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of providing loan information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining loan information for an object depicted in an image is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer, a portable computing device, machine learning, a camera, and an augmented reality (AR) interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., providing loan information related to an identified object) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2, 4-8, 21, and 22 do not aid in the eligibility of independent claim 1. For example, claims 2, 4-8, 21, and 22 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 2, 4-8, 21, and 22 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a system and computer-readable storage media, claims 9-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-8. As such, claims 9 & 12-16 and 17-20 are rejected for at least similar rationale as discussed above.



	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0136465 A1 (hereinafter Chi) in view of US 2013/0329943 A1 (hereinafter Christopulos) and US 2019/0080171 A1 (hereinafter Zheng).

Regarding claim 1, Chi discloses a computer-implemented method performed by a portable computing device, the method comprising: 
receiving, by the portable computing device, a model to identify physical objects from images (Chi, see at least: [0131] discloses “the controller 180 may recognize the specific object 302.” [0157] discloses “the controller 180 may extract information related to the selected specific object (e.g., shape, model name, product information, price, etc.).”);
receiving, by the portable computing device, at least one image of a physical object, the at least one image generated using a camera of the portable computing device (Chi, see at least: [0048] discloses “input unit 120 includes a camera 121 for obtaining images or video.” Fig. 1 displays a block diagram of a mobile terminal 100. [0112] discloses “the camera 121 can acquire a scene that the user is currently viewing.” [0120] discloses “the mobile terminal 100 may sequentially acquire a first image for AR…and may receive an input for selecting a specific object among objects included in the acquired first image.”); 
providing the at least one image to a model that executes on the portable computing device and receiving, as output from the model, an identification of the physical object, wherein the model is configured to provide an identification of the physical object based on one or more input images and executes on the portable computing device (Chi, see at least: [0131] discloses “the controller 180 may recognize the specific object 302.” [0157] discloses “the controller 180 may extract information related to the selected specific object (e.g., shape, model name, product information, price, etc.).”); 
providing, to the server, the identification of the physical object (Chi, see at least: [0142] discloses “mobile terminal 100 may be connected to an external server for AR.” See also, [0144]);
receiving, from the server and by the portable computing device, context data that describes the physical object, the context data determined based on the identification of the physical object (Chi, see at least: [0157] discloses “the controller 180 may extract information related to the selected specific object (e.g., shape, model name, product information, price, etc.) [i.e., context data].” See also, [0142], [0144]); and 
presenting the context data including the loan data in an augmented reality (AR) interface executing on the portable computing device (Chi, see at least: [0111] discloses “the mobile terminal 100 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display.” [0157] discloses “the controller 180 may extract information related to the selected specific object (e.g., shape, model name, product information, price, etc.)…and then overlap the extracted information as an AR image on the first image.” [0173] discloses “various information related to the selected object (e.g., position .  

Although disclosing using a model to determining information about an object from an image, Chi does not disclose wherein the model has been trained by a server using machine learning to identify physical objects from images.
However, Zheng teaches wherein the model has been trained by a server using machine learning to identify physical objects from images (Zheng, see at least: [0025] teaches “recognize objects included within the digital image 114, e.g., via machine learning.” See also, [0027], [0035]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the model has been trained by a server using machine learning to identify physical objects from images as taught by Zheng in the system of Chi because it would have resulted in more efficient manner of using a mobile phone to determine an object (Zheng: [0003]).

Additionally, although Chi discloses accessing context data such as payment information, Chi does not explicitly disclose the context data including loan data that describes terms of a loan to facilitate purchase of the physical object. 
However, Christopulos teaches the context data including loan data that describes terms of a loan to facilitate purchase of the physical object (Christopulos, see at least: [0031] teaches following feature recognition of an image of a vehicle, an interface may provide financing information [i.e., terms of a loan to facilitate purchase].” See also, Fig. 5, Fig. 10B).
providing the at least one image to a model that executes on the portable computing device and receiving, as output from the model, an identification of the physical object, wherein the model is configured to provide an identification of the physical object based on one or more input images (Christopulos, see at least: [0036] discloses “recognizing the make, model and year of the vehicle from an image.” [0037] teaches a local feature based approach for identifying an object).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the context data including loan data that describes terms of a loan to facilitate purchase of the physical object as taught by Christopulos in the AR system of Chi because the system is merely replacing the type of payment data that the system is presenting, therefore making the system of Chi operate in the same manner.

Regarding claim 2, Chi in view of Zheng and Christopulos teaches the limitations of claim 1, as noted above. Chi further discloses wherein the context data is presented with the at least one image in the AR interface (Chi, see at least: [0111] discloses “the mobile terminal 100 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display.” [0157] discloses “the controller 180 may extract information related to the selected specific object (e.g., shape, model name, product information, price, etc.)…and then overlap the extracted information as an AR image on the first image.” [0173] discloses “various information related to the selected object (e.g., position information of the selected object, price information, items input by the user in the selection of the object, etc.) may be marked on the AR image.”).  

Regarding claim 4, Chi in view of Zheng and Christopulos teaches the limitations of claim 1, as noted above. Although disclosing presenting context data, Chi does not disclose wherein presenting the context data further includes initiating a communication session between a user of the portable computing device and a service representative.
However, Christopulos further teaches wherein presenting the context data further includes initiating a communication session between a user of the portable computing device and a service representative (Christopulos, see at least: [0068] & Fig. 10A teach a customer being connected to an agent 1020).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein presenting the context data further includes initiating a communication session between a user of the portable computing device and a service representative as taught by Christopulos in the system of Chi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Chi in view of Zheng and Christopulos teaches the limitations of claim 4, as noted above. Chi does not disclose wherein the communication session is one or more of a text chat session and a voice chat session.
However, Christopulos further teaches wherein the communication session is one or more of a text chat session and a voice chat session (Christopulos, see at least: [0068] & Fig. 10A teach a customer being connected to an agent via call 1020).  


Regarding claims 9, 10, 12, and 13, claims 9, 10, 12, and 13 are directed to a system. Claims 9, 10, 12, and 13 recite limitations that are parallel in nature to those addressed above for claims 1, 2, 4, and 5 which are directed towards a method. Claims 9, 10, 12, and 13 are therefore rejected for the same reasons as set forth above for claims 1, 2, 4, and 5, respectively.  
It is noted that claim 9 additionally includes at least one processor and memory communicatively coupled to the at least one processor, the memory storing instruction which, when executed, cause the at least one processor to perform operations.
Chi further discloses at least one processor and memory communicatively coupled to the at least one processor, the memory storing instruction which, when executed, cause the at least one processor to perform operations (Chi, see at least: [0238]).

Regarding claim 17, claim 17 is directed to an apparatus. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 1.
It is noted that claim 17 additionally includes one or more non-transitory computer-readable storage media. 
Chi further discloses one or more computer-readable storage media (Chi, see at least: [0238]).
Regarding claim 21, Chi in view of Zheng and Christopulos teaches the limitations of claim 1, as noted above. Chi further discloses:
launching an application that provides the AR interface on the portable computing device (Chi, see at least: [0142] discloses that “mobile terminal 100 may be connected to an external server for AR through…a web application.” See also, [0055]); 
determining, by the application, a location of the portable computing device based on a global positioning system (Chi, see at least: [0066] discloses “when mobile terminal uses a GPS module, a position of the mobile terminal may be acquired using a signal sent from a GPS satellite.” See also, [0175]); and 
providing, based on the location of the portable computing device, features used to capture the at least one image of the physical object (Chi, see at least: [0175] discloses “the location-based manner is a method in which the mobile terminal 100 acquires an image of an object viewed from a current position through the camera …using GPS information of the mobile terminal…thereby recognizing that a specific object has been selected.”).  
Although disclosing accessing context data such as payment information, Chi does not explicitly disclose determining, based on the location of the portable computing device, a partner that has agreed to loans through the application. 
However, Christopulos teaches determining, based on the location of the portable computing device, a partner that has agreed to loans through the application (Christopulos, see at least: Fig. 10B displays a series of interfaces which allow a customer to apply for financing through “State Farm Bank.” Since “State Farm Bank” has accepted an application from a customer, which includes the customer’s address, “State Farm Bank” is a partner that has agreed to provide loans through the application and to that location).


Regarding claim 22, Chi in view of Zheng and Christopulos teaches the limitations of claim 1, as noted above. Chi further discloses presenting context data in context overlay (Chi, see at least: [0111] discloses “the mobile terminal 100 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display.” Fig. 10b displays overlaying product information in an AR interface. See also, Fig. 3d, [0232]). 
Although disclosing presenting product information in an overlaid manner, Chi does not explicitly disclose:
presenting the loan data in a first section in a context overlay to the at least one image of the physical object; 
presenting, in a second section in the context overlay, a textual description of the physical object from the context data; and 
presenting, in a third section in the context overlay, a text chat session between a user of the portable computing device and a service representative of a bank.
However, Christopulos further teaches:
presenting the loan data in a first section in a context overlay to the at least one image of the physical object (Christopulos, see at least: Fig. 5 displays “Financing” 516. See also, [0059]); 
presenting, in a second section in the context overlay, a textual description of the physical object from the context data (Christopulos, see at least: Fig. 5 displays “Car Info” 501 including information such as “Prices” 502, “Specs” 504, etc. See also, [0059]); and 
presenting, in a third section in the context overlay, a text chat session between a user of the portable computing device and a service representative of a bank (Christopulos, see at least: Fig. 5 displays the option of “Speak with an agent”. Fig. 9 displaying that the contact may be via email).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included presenting the loan data in a first section in a context overlay to the at least one image of the physical object, presenting, in a second section in the context overlay, a textual description of the physical object from the context data, and presenting, in a third section in the context overlay, a text chat session between a user of the portable computing device and a service representative of a bank as taught by Christopulos in the AR system of Chi because it would have made the financing process more pleasant for a customer (Christopulos: [0006]).
 

Claims 6-8, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0136465 A1 (hereinafter Chi) in view of US 2013/0329943 A1 (hereinafter Christopulos), US 2019/0080171 A1 (hereinafter Zheng), and US 2017/0024759 A1 (hereinafter Taneja).

Regarding claim 6, Chi in view of Zheng and Christopulos teaches the limitations of claim 1, as noted above. Chi does not disclose wherein point data for a user of the portable computing device is updated responsive to receiving an indication of a loan application for the loan.
However, Taneja teaches wherein point data for a user of the portable computing device is updated responsive to receiving an indication of a loan application for the loan (Taneja, see at least: [0029] teaches “loyalty program server 12 uses the message to update a database 13 which records how many loyalty points are in each of the loyalty accounts.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein point data for a user of the portable computing device is updated responsive to receiving an indication of a loan application for the loan as taught by Taneja in the system of Chi/Zheng/Christopulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, Chi in view of Zheng and Christopulos teaches the limitations of claim 6, as noted above. Chi does not disclose wherein the point data is stored on a distributed ledger network (DLN).
However, Taneja teaches wherein the point data is stored on a distributed ledger network (DLN) (Taneja, see at least: [0031] teaches “the customer can instruct the merchant to interrogate the loyalty program engine 7, to obtain from the database 8 the number of available points.” [0032] teaches database 8 relates to a group of merchants.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the point data is stored on a distributed ledger network (DLN) 

Regarding claim 8, Chi in view of Zheng and Christopulos teaches the limitations of claim 6, as noted above. Chi further discloses displaying relevant data in the AR interface executing on the portable computing device (Chi, see at least: [0111] discloses “the mobile terminal 100 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display.” [0157] discloses “the controller 180 may extract information related to the selected specific object (e.g., shape, model name, product information, price, etc.)…and then overlap the extracted information as an AR image on the first image.” [0173] discloses “various information related to the selected object (e.g., position information of the selected object, price information, items input by the user in the selection of the object, etc.) may be marked on the AR image.”).  
Although disclosing presenting relevant information in an AR interface, Chi does not disclose: 
receiving, by the portable computing device, the point data describing a current number of points available to the user; and 
displaying the point data.
However, Taneja teaches:
receiving, by the portable computing device, the point data describing a current number of points available to the user (Taneja, see at least: [0037] teaches the customer can obtain information about status of loyalty account such as number of loyalty points); and 
displaying the point data (Taneja, see at least: [0037] teaches the customer can obtain information about status of loyalty account such as number of loyalty points).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included receiving, by the portable computing device, the point data describing a current number of points available to the user and displaying the point data as taught by Taneja in the system of Chi/Zheng/Christopulos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 14-16, claims 14-16 are directed to a system. Claims 14-16 recite limitations that are parallel in nature to those addressed above for claims 6-8 which are directed towards a method. Claims 14-16 are therefore rejected for the same reasons as set forth above for claims 6-8, respectively.  

Regarding claims 18-20, claims 18-20 are directed to an apparatus. Claims 18-20 recite limitations that are parallel in nature to those addressed above for claims 6-8 which are directed towards a method. Claims 18-20 are therefore rejected for the same reasons as set forth above for claims 6-8, respectively.  

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s amendments have not overcome the rejections for at least the rationale noted above. Additionally, it is noted that no arguments were advanced as to why or how the amendments overcome the rejection. As such, the rejection is hereby maintained.

With respect to the rejections made under 35 U.S.C. 103, Applicant’s amendments have overcome the previous rejections as applied to claims 1, 9, and 17. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625